Citation Nr: 0527317	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


FINDINGS OF FACT

1.  The veteran's active military did not include duty in or 
visitation to the Republic of Vietnam.

2.  The veteran did not have "service in the Republic of 
Vietnam" as defined for purposes of VA compensation 
benefits.

3.  Diabetes mellitus, first diagnosed many years after 
service, is not of service origin or related to any incident 
of service.

4.  The veteran's right below the knee amputation was due to 
his non-service connected diabetes mellitus.


CONCLUSION OF LAW

1.  Diabetes mellitus, type II was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, and is not due to herbicide exposure in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met. 38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt " and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  Furthermore, while the Court has 
not specified how the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran's claim for compensation for the disability at 
issue was received in September 2002.  The record reflects 
that he and his representative were provided with copies of 
the November 2002 and July 2003 rating decisions; and the 
January 2004, statement of the case.  By way of these 
documents, the veteran was informed of the evidence needed to 
support his claims.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letter dated in October 2002 the RO advised the veteran of 
the criteria for establishing his claim for service 
connection, the types of evidence necessary to prove his 
claim, the information necessary for VA to assist him in 
developing his claim, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letter suggested that he submit any evidence in 
his possession.  The letter also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claims, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
for service connection  and arranged for appropriate 
examination.  The Board finds that all necessary development 
has been accomplished.  In this context, his service medical 
and personnel records, VA outpatient treatment records, 
private treatment records identified by the veteran as 
relevant to his claim, and the report of VA examination in 
October 2002 have been obtained and associated with the 
claims file.  The veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Diabetes Mellitus
Factual Background

The veteran's Form DD 214 reflects that he served from 
January 1940 to October 1964 but was not awarded the Vietnam 
Campaign Medal or the Vietnam Service Medal.  There is no 
indication that that he served in Vietnam for duty or 
visitation.

The veteran's service medical records show no diagnosis of 
diabetes mellitus.  On his separation examination in May 
1964, the veteran had negative results for sugar in 
urinalysis.  

An October 1991 consultation report from Kaiser Permanente 
was to the effect that the veteran was initially diagnosed 
with Type II diabetes mellitus in 1988.  His post service 
medical records reveal that his treatment for diabetes 
mellitus has been continual since that time.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including diabetes 
mellitus, type II, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2004).  

Diabetes mellitus must be manifest to a degree of 10 percent 
or more at any time after active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2003); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2004).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The evidence indicates that the veteran was first diagnosed 
as having type II diabetes mellitus by a physician in private 
practice in the late 1980s.  The veteran contends that his 
diabetes mellitus was incurred as a result of having been 
exposed to Agent Orange while serving in Vietnam.  

However, the evidence of record does not show that the 
veteran had actual duty in or that he visited the Republic of 
Vietnam at any time during service.  Thus, while he has been 
diagnosed with a disease listed at § 3.309(e) (diabetes 
mellitus), he does not have the requisite type of service in 
the Republic of Vietnam as defined by § 3.313(a) and 
§ 3.307(a)(6)(iii), and the presumption of exposure to a 
herbicide agent under 38 C.F.R. § 3.307 does not apply.  

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of diabetes mellitus, a thorough review of the claims file 
reveals service medical records are silent for any symptoms 
suggestive of diabetes.  Furthermore, the first diagnosis of 
diabetes mellitus occurred in the late 1980s, many years 
after separation from service, making it impossible to grant 
him presumptive service connection for manifestation of a 
chronic disability within one year after separation from 
service.  In fact there is no medical evidence whatsoever 
linking his diabetes mellitus, first diagnosed in 1988, to 
his military service many decades earlier, to include his 
alleged exposure to Agent Orange. 

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current diabetes mellitus is related to his active 
military service.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his diabetes.  As it is the province of trained 
health care professionals to enter conclusions, which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, competent evidence of record does 
not establish that the veteran served in-country in Vietnam, 
nor does the competent medical evidence establish either a 
compensable manifestation of diabetes mellitus within one 
year of service or a nexus between the veteran's current 
diagnosis and his service.

In reviewing the foregoing, the Board is cognizant of the 
"benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Automobile and Adaptive Equipment or Adaptive Equipment

Factual Background

Service connection is currently in effect for: tonsillectomy, 
pilonidal cyst, residual concussion, head, residuals scars, 
shrapnel wound, of the right forearm and left leg, and 
external hemorrhoidectomy, all non-compensably disabling.

Post service records disclose that, in 1988 the veteran was 
diagnosed with diabetes mellitus and in August 2002 underwent 
a right below knee amputation.  In May 2003, the veteran 
received a certificate for driver rehabilitation using hand 
controls and a steering knob.  

Analysis

To be eligible for financial assistance in purchasing an 
automobile or other conveyance, a veteran must establish that 
he has a loss or permanent loss of use of one or both feet; 
loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes. The visual 
impairment must be corrected to 20/200 or less in the better 
eye, or visual acuity of more than 20/200 with a limitation 
of peripheral vision to a field no greater that 20 degrees.  
Further, the disorder must be service-connected.  38 C.F.R. § 
3.808 (2004).

Although the evidence shows the veteran has loss of use of 
the right foot, as discussed above, his leg was not amputated 
because of a service connected disability.  Given the 
foregoing, there is no legal basis for the grant of financial 
assistance in the purchase of an automobile and adapted 
equipment or adapted equipment only.  Accordingly, the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


